Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Oct. 8, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 14, 15, 18, 21-26, 44-47, 49, 51-53, and 61-63 are currently pending.
Claims 14, 15, 22, 25, 61 and 62 are amended.
	Claims 44-47, 49, 51-53 and 62 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-13, 16, 17, 19, 20, 27-43, 48, 50, and 54-60 are cancelled.
Claim 63 is new.
	Claims 14, 15, 18, 20-26, 61 and 63 have been considered on the merits. 
Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: DEAE-Sephacel™ column in para. 0070, 00130, and 00145; Sephadex® G-15 gel filtration in para. 0070; GlutaMAX™ in para. 00123, 00125, 00140, and 00142; CD CHO EfficientFeed™ B in para. 00123 and 00140; QuickExtract™ DNA extraction solution in para. 00124 and 00141; SURVEYOR™ nuclease assay in para. 00124 and 00141; CD FortiCHO™ medium in para. 00125 and 00142; heparin-Sepharose® column in para. 00128; Guava® PCA-96 in para. 00129; MilliQ® water in para. 00130, 00145; SpeedVac™ in para. 00130, 00134, and 00145; TRIZOL™ in para. 00137; QiaQuick® PCR extraction kit in para. 00138; Illumina HiSeq™ 2000 in para. 00138; and FreeStyle™ MAX Transfection Reagent in para. 00141 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
	Most of the claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18, 21-26, 61 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, lines 2-3, the phrase “wherein the composition has altered binding of a protein ligand compared with heparin or heparan sulfate isolated from a wildtype cell”, renders the claim and its dependents indefinite, since it is unclear what structure of the composition imparts the altered binding of a protein ligand.  It is unclear if the heparin and/or heparan sulfate of the composition are changed or altered somehow so that the compounds have altered binding of a protein ligand.  The claim and the specification do not provide any details of what structure of the composition imparts this functional limitation of altered binding of a protein ligand.  
In claim 22, the phrase “wherein the composition comprises a hyper-sulfated heparan sulfate with a defined pattern of sulfation compared with a heparan sulfate isolated from a wildtype cell”, renders the claim and its dependents indefinite, since it is unclear which wildtype cell the claim refers to.  Heparan sulfate is a heterogeneous group of glycosaminoglycans and depending on the tissue from which heparan sulfate is produced the heparan sulfate can have different lengths and chemical compositions, different levels of sulfation and different sulfate patterns.  See abstract and introduction in Sugahara et al. (IUBMB Life, 2002) and Figures 2 and 3 of Ledin et al. (The Journal of Biological Chemistry, 2004).  Since the degree of sulfation is unclear the claim will be interpreted to mean simply that the heparan sulfate is sulfated and has a defined pattern of sulfation.  
In claim 61, the phrase “the heparan sulfate is hyper-sulfated heparan sulfate or heparin, renders the claim and its dependents indefinite, since heparin is not a heparan sulfate.  
In claim 61, the phrase “wherein the composition comprises a hyper-sulfated heparan sulfate with a defined pattern of sulfation compared with a heparan sulfate isolated from a wildtype cell”, renders the claim and its dependents indefinite, since it is unclear which wildtype cell the claim refers to.  Heparan sulfate is a heterogeneous group of glycosaminoglycans and depending on the tissue the heparan sulfate has different length and chemical compositions, different levels of sulfation and different sulfate pattern.  See abstract and introduction in Sugahara et al. (IUBMB Life, 2002) and Figures 2 and 3 of Ledin et al. (The Journal of Biological Chemistry, 2004).  Since the degree of sulfation is unclear the claim will be interpreted to mean that the heparan sulfate is sulfated.
Since claims 15, 18, 21-26, 61 and 63 depend from indefinite claim 14 and do not clarify the above points of confusion, claims 15, 18, 21-26, 61 and 63 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are revised due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 18, 21-25, 61 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledin et al. (Journal of Biological Chemistry, 2004) as evidenced by Oldberg et al. (Journal of Biological Chemistry, 1979).
With respect to claims 14 and 15, Ledin teaches a composition containing heparan sulfate (HS) from genetically modified mouse embryos which lack N-deacetylase/N-sulfotransferase (NDST)-1, NDST-2, and C5-epimerase (abstract).  With respect to claim 14, Ledin teaches that heparan sulfate was purified using Pronase digestion buffer and column chromatography, then purified from glycosaminoglycans (GAGs) using chondroitinase ABC and column chromatography (pg. 42733 Col. 1 last para. to Col. 2 para. 2).  Accordingly, the heparan sulfate is substantially free from chondroitin sulfate because chondroitin sulfate was removed by digestion and chromatography.  Ledin is silent with respect to whether the heparan sulfate has altered binding of a protein ligand compared with heparin or heparin sulfate isolated from a claim 14.  Similarly, Ledin is silent with respect to the binding of Antithrombin (ATIII), Fibroblast Growth Factor 2 (FGF2), Platelet Factor 4 (PF4), and Vascular Endothelial Growth Factor (VEGF) of the composition does not teach the composition has increased binding to Antithrombin (ATIII), Fibroblast Growth Factor 2 (FGF2), Platelet Factor 4 (PF4), and/or Vascular Endothelial Growth Factor (VEGF) compared with heparin or heparan sulfate isolated from a wildtype cell as recited in claim 63.  However, these appear to be an inherent characteristics of the composition as evidenced by the instant Specification and since the cells are deficient for one or more of the genes listed in claim 15.  The Specification states that by blocking NDST-1, NDST-2 or epimerase in cells, the isolated heparan sulfate from the cells had altered ligand binding (0165-0166 of published application).  
With respect to claims 22 and 61, Ledin teaches the heparan sulfate contains sulfate (0018).  As explained in the rejections under 35 U.S.C. § 112 (b) the claims are being interpreted to mean that the heparan sulfate is sulfated since the level of sulfation is unclear.  Additionally with respect to claim 22, the heparan sulfate would inherently have a defined pattern of sulfation.  
With respect to claims 14 and 24, Ledin teaches a composition of purified peptidoglycan heparan sulfate (abstract) where chondroitin sulfate was removed (pg. 42733 Col. 2 para. 1).  The composition taught by Ledin would be understood to be at least 99.5% free of chondroitin sulfate and at least 95% heparan sulfate, since Ledin teaches removal of the chondroitin sulfate.  
With respect to claim 23, Ledin teaches that heparan sulfate was purified using Pronase digestion buffer and column chromatography, then purified from GAGs using 
Although, Ledin does not teach the method by which the composition of heparan sulfate that is at least 99.5% free of chondroitin sulfate as in claims 15, 18, 21 and 25, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this instance, the products or compositions as claimed are interpreted to include heparan sulfates which are at least 99.5% free of chondroitin sulfate, regardless of how the compositions were prepared.  The claims do not include any structural limitations other than the low amount of chondroitin sulfate.  
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 14, 15, 18, 21-26, 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin et al. (Journal of Biological Chemistry, 2004) as evidenced by Oldberg et al. (Journal of Biological Chemistry, 1979) in view of Coombe et al. (US 2008/0146522 A1).
With respect to claims 14 and 15, Ledin teaches a composition containing heparan sulfate (HS) from genetically modified mouse embryos which lack N-deacetylase/N-sulfotransferase (NDST)-1, NDST-2, and C5-epimerase (abstract).  With respect to claim 14, Ledin teaches that heparan sulfate was purified using Pronase digestion buffer and column chromatography, then purified from glycosaminoglycans (GAGs) using chondroitinase ABC and column chromatography (pg. 42733 Col. 1 last para. to Col. 2 para. 2).  Accordingly, the heparan sulfate is substantially free from chondroitin sulfate because chondroitin sulfate was removed by digestion and chromatography.  Ledin is silent with respect to whether the heparan sulfate has altered binding of a protein ligand compared with heparin or heparin sulfate isolated from a wildtype cell as recited in claim 14.  Similarly, Ledin is silent with respect to the binding of Antithrombin (ATIII), Fibroblast Growth Factor 2 (FGF2), Platelet Factor 4 (PF4), and Vascular Endothelial Growth Factor (VEGF) of the composition does not teach the composition has increased binding to Antithrombin (ATIII), Fibroblast Growth Factor 2 (FGF2), Platelet Factor 4 (PF4), and/or Vascular Endothelial Growth Factor (VEGF) compared with heparin or heparan sulfate isolated from a wildtype cell as recited in claim 63.  However, these appear to be an inherent characteristics of the composition as evidenced by the instant Specification and since the cells are deficient for one or more of the genes listed in claim 15.  The Specification states that by blocking NDST-1, NDST-2 or epimerase in cells, the isolated heparan sulfate from the cells had altered ligand binding (0165-0166 of published application).  
With respect to claims 22 and 61, Ledin teaches the heparan sulfate contains sulfate (0018).  As explained in the rejections under 35 U.S.C. § 112 (b) the claims are being interpreted to mean that the heparan sulfate is sulfated since the level of sulfation is unclear.  Additionally with respect to claim 22, the heparan sulfate would inherently have a defined pattern of sulfation.  
With respect to claims 14 and 24, Ledin teaches a composition of purified peptidoglycan heparan sulfate (abstract) where chondroitin sulfate was removed (pg. 42733 Col. 2 para. 1).  The composition taught by Ledin would be understood to be at least 99.5% free of chondroitin sulfate and at least 95% heparan sulfate, since Ledin teaches removal of the chondroitin sulfate.  
With respect to claim 23, Ledin teaches that heparan sulfate was purified using Pronase digestion buffer and column chromatography, then purified from GAGs using chondroitinase ABC and column chromatography (DEAE-Sephacel column) (pg. 42733 Col. 1 last para. to Col. 2 para. 2).  Accordingly, the heparan sulfate is substantially free from proteins and nucleic acid and would be at least 95% free of protein and nucleic acid contamination, because the proteins and nucleic acids were removed by digestion and chromatography as evidenced by Oldberg.  Oldberg reports that heparan sulfate is 
Although, Ledin does not teach the method by which the composition of heparan sulfate that is at least 99.5% free of chondroitin sulfate as in claims 15, 18, 21 and 25, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this instance, the products or compositions as claimed are interpreted to include heparan sulfates which are at least 99.5% free of chondroitin sulfate, regardless of how the compositions were prepared.  The claims do not include any structural limitations other than the low amount of chondroitin sulfate.  
Ledin does not teach a pharmaceutical composition containing the heparan sulfate and a pharmaceutical carrier or excipient as recited in claim 26.  However, Coombe teaches a composition containing GAG oligosaccharides and a pharmaceutically acceptable carrier or diluent (0054 and 0101).  Coombe further teaches the composition containing GAG oligosaccharides including heparan sulfate is useful in the treatment of a range of conditions including inflammatory or allergic conditions, metastatic cancer and infection (0007 and 0097).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection have been revised added to address the claim amendments in instant application and copending Application No. 16/063670.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 14, 15, 18, 23 and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5 and 8-10 of copending Application No. 16/063670.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim compositions of heparan sulfate which are substantially free of chondroitin sulfate and the limitations of the instant claim 14 is recited by claim 1 of co-pending Application No. 16/063670.  The limitation of the composition being derived from a cell line genetically modified to be deficient for one or more genes recited in Table 6 of instant claim 15 is recited in claims 1 and 2 of co-pending Application No. 16/063670.  The limitation of the composition being derived from cells that do not produce chondroitin sulfate of instant claim 18 is recited in claim 5 of co-pending Application No. 16/063670.  It is noted that the limitation of the composition being derived from a cell line genetically modified to be deficient for chondroitin sulfate synthase 1 (ChSy) of instant claim 21 is recited in claim 4 of co-pending Application No. 16/063670.  The limitation of the heparan sulfate is at least 95% free of protein and nucleic acid contamination of instant claim 23 is recited in claim 9 of co-pending Application No. 16/063670.  The limitation of the heparan sulfate is at least 95% free of chondroitin sulfate of instant claim 24 is recited in claim 10 of co-pending Application No. 16/063670.
Although co-pending Application No. 16/063670 does not teach the exact range of the composition is free of chondroitin sulfate recited in claim 14, one of ordinary skill in the art would recognize that the concentration of chondroitin sulfate is a result effective variable and that the concentration of chondroitin sulfate would be matter of routine optimization.  Generally, differences in concentration will not support the 


Response to Arguments 
Applicant's arguments filed Oct. 8, 2021 have been fully considered but they are not persuasive.
Applicant argues that Hernaiz does not teach the composition which has an altered binding of a protein ligand compared with heparin or heparan sulfate isolated from a wildtype cell as newly amended claim 14 recites (Remarks pg. 7 para. 4).  Similarly, Applicant argues that Cool does not teach the composition which has an altered binding of a protein ligand compared with heparin or heparan sulfate isolated from a wildtype cell as newly amended claim 14 recites (Remarks pg. 7-8 bridging para.).  The Applicant’s amendments limiting claim 14 to include the limitation of the composition having an altered binding of a protein ligand compared with heparin or heparan sulfate isolated from a wildtype cell necessitated the revision of the previous rejections.  Applicant’s arguments are drawn to Hernaiz and Cool failing to teach this new limitation.  However, this new limitation is addressed in the new rejections. 
Applicant requests that the nonstatutory double patenting rejection be held in abeyance until otherwise patentable subject matter is found.  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider . 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632